Citation Nr: 0802279	
Decision Date: 01/22/08    Archive Date: 01/30/08

DOCKET NO.  05-25 660	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Entitlement to an increased rating greater than 20 
percent for lumbosacral strain. 

2.  Entitlement to an increased rating greater than 20 
percent prior to February 1, 2006, and greater than 10 
percent thereafter for degenerative spurs of the cervical 
spine. 

3.  Entitlement to an increased rating greater than 10 
percent for right shoulder tendonitis. 

4.  Entitlement to an increased rating greater than 10 
percent for varicose veins of the right leg. 

5.  Entitlement to an increased rating greater than 10 
percent for varicose veins of the left leg. 

6.  Entitlement to total disability based on individual 
unemployability (TDIU).  



ATTORNEY FOR THE BOARD

John Francis, Associate Counsel


INTRODUCTION

The veteran served on active duty from September 1989 to 
March 1990 and from May 1997 to December 1998. 

This appeal comes before the Board of Veterans' Appeals 
(Board) from a December 2003 rating decision of a Department 
of Veterans Affairs (VA) Regional Office (RO) that denied 
increased ratings for lumbosacral strain, degenerative spurs 
of the cervical spine, right shoulder tendonitis, and 
bilateral varicose veins; and that denied total disability 
based on individual unemployability. 

Degenerative spurs of the cervical spine were rated as 20 
percent disabling effective December 2000.  During the 
pendency of the appeal, in November 2005 after appropriate 
notification, the RO reduced the rating for the cervical 
spine disability to 10 percent, effective February 1, 2006.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC) in Washington, D.C.

  
REMAND

In the opinion of the Board, additional development is 
necessary. 

In order to establish entitlement to TDIU due to service-
connected disabilities, there must be impairment so severe 
that it is impossible for the average person to secure and 
follow a substantially gainful occupation.  See 38 U.S.C.A. 
§ 1155; 38 C.F.R. §§ 3.340, 3.341, 4.16.   In reaching such a 
determination, the central inquiry is "whether the veteran's 
service connected disabilities alone are of sufficient 
severity to produce unemployability."  Hatlestad v. Brown, 5 
Vet. App. 524, 529 (1993).  Consideration may be given to the 
veteran's level of education, special training, and previous 
work experience in arriving at a conclusion, but not to his 
age or to the impairment caused by nonservice-connected 
disabilities.  See 38 C.F.R. §§ 3.341, 4.16, 4.19; Van Hoose 
v. Brown, 4 Vet. App. 361 (1993).

The veteran has the following service connected disabilities: 
lumbosacral strain rated as 20 percent disabling; 
degenerative spurs of the cervical spine, rated as 20 percent 
disabling prior to February 1, 2006 and 10 percent 
thereafter; rotator cuff tendonitis of the right shoulder, 
rated as 10 percent disabling; and bilateral varicose veins 
of the legs, rated as 10 percent disabling for each 
extremity.  The disabilities of the lumbar spine, cervical 
spine, and right shoulder arose from a single accident in 
service.  

In October 2001, the Social Security Administration (SSA) 
awarded the veteran disability benefits effective in December 
1999.  In a January 2003 statement, the veteran indicated 
that the benefits were related to a mental health disorder 
and that SSA used her service medical records as part of the 
adjudication.  However, no SSA medical or adjudicative 
records for the initial or subsequent reevaluations, if any, 
were obtained.  Additional medical evidence may have been 
developed by SSA related to the veteran's individual service-
connected disabilities and to the level of occupational 
impairment that must be assessed to adjudicate the claim for 
TDIU.  

VA has a duty to assist veterans to obtain evidence needed to 
substantiate a claim.  38 U.S.C.A. § 5103A (West 2002); 38 § 
C.F.R. § 3.159 (2007).  This duty to assist includes 
providing a thorough and contemporaneous medical examination.  
Green v. Derwinski, 1 Vet. App. 121, 124 (1991).  Where a 
medical examination does not contain sufficient detail to 
decide the claim on appeal, the Board must return the report 
as inadequate for evaluation purposes.  Hayes v. Brown, 9 
Vet. App. 67, 73 (1996); 38 C.F.R. § 4.2 (2007).  

The veteran's most recent examinations in June 2005 showed 
that the veteran reported difficulty in lifting, stooping, 
and standing for prolonged periods that she reported an 
inability to perform yard work, to walk long distances, and 
to perform duties in her former occupation as a practical 
nurse.  Although the examiner noted clinical findings such as 
range of motion, onset of pain, loss of muscle tone, presence 
of muscle spasms, and X-ray results, the examiner did not 
assess whether the veteran's service-connected disabilities 
precluded her from obtaining and maintaining substantially 
gainful employment in her former occupation as a nurse or 
medical laboratory assistant or in any other occupational 
field.  Therefore, a new examination is necessary to decide 
the claim.   

In addition, it is noted that the veteran receives medical 
care through the VA Medical Center in Nashville.  VA is 
required to make reasonable efforts to help a claimant obtain 
records relevant to her claim, whether or not the records are 
in Federal custody. 38 U.S.C.A. § 5103A (West 2002); 38 
C.F.R. § 3.159(c) (2006).  In Bell v. Derwinski, 2 Vet. App. 
611 (1992), the Court held that VA has constructive notice of 
VA generated documents that could reasonably be expected to 
be part of the record, and that such documents are thus 
constructively part of the record before the Secretary and 
the Board, even where they are not actually before the 
adjudicating body.  Accordingly, the RO should request VA 
clinical records pertaining to the veteran that are dated 
from May 20, 2005, to the present.

As any new medical assessment may identify more severe 
symptoms of any of the individual disabilities, the Board 
will defer individual disability rating decisions pending the 
results of a new examination.   

Accordingly, the case is REMANDED for the following action:

1.  Attempt to obtain medical treatment 
records pertaining to the veteran from 
the Nashville VA Medical Center that are 
dated from May 20, 2005, to the present.  
Also attempt to obtain any other evidence 
that is identified by the veteran as 
relevant during the course of the remand, 
provided that any necessary authorization 
forms are provided.  

2.  Request from the Social Security 
Administration the medical and 
adjudicative records relevant to the 
award of the veteran's disability 
benefits including any subsequent 
reassessments.  Associate any records 
obtained with the claims file.  

3.  Schedule the veteran for an 
examination of her lumbosacral and 
cervical spine, right shoulder, and 
bilateral varicose veins by an 
appropriately qualified VA physician.  
Request that the physician review the 
claims file and note review of the claims 
file in the examination report.  Request 
that the physician provide an evaluation 
of the veteran's disabilities of the 
lumbar and cervical spine, right 
shoulder, and bilateral varicose veins.  
Any appropriate studies and testing 
deemed necessary by the physician should 
be conducted at this time and included in 
the examination report.

Request that the physician assess the 
severity of the veteran's service-
connected disabilities and express an 
opinion as to whether the service-
connected disabilities, either 
individually or in combination, preclude 
the veteran from obtaining and 
maintaining substantially gainful 
employment.  In addition, if the 
physician finds that the veteran is 
unable to obtain and maintain 
substantially gainful employment as a 
result of her service-connected 
disabilities, request that the physician 
provide an opinion whether the veteran's 
total disability based on individual 
unemployability is permanent.

4.  Then, readjudicate the claim for 
increased ratings for lumbosacral strain, 
degenerative spurs of the cervical spine, 
right shoulder tendonitis, bilateral 
varicose veins, and total disability 
based on individual unemployability.  If 
the decision remains adverse to the 
veteran, provide the veteran and her 
representative, if any, with a 
supplemental statement of the case and an 
opportunity to respond.  Thereafter, 
return the case to the Board as 
appropriate.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



_________________________________________________
S. S. TOTH
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).



